Citation Nr: 1519564	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for a thoracic spine disability, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for a right ankle disability, currently evaluated as 20 percent disabling. 

5.  Basic eligibility for assistance in acquiring specially adaptive housing. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to March 1964, and from November 1965 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a January 2008 rating action rendered by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, continued 40, 10 and 20 percent disability ratings assigned to the service-connected low back disability (40 percent), right and left knee disabilities (each at 10 percent) and right ankle disability(20 percent).  The Veteran appealed this rating action to the Board. 

This appeal also stems from a May 2010 rating action issued by the above RO.  By that rating action, the RO terminated the Veteran's award for specially adapted housing.  The Veteran appealed this rating action to the Board. 

Also developed for appellate consideration in the appealed January 2008 rating action were the issues of entitlement to service connection for right foot, bilateral hand, bilateral wrist, and right hip disabilities.  By a September 2012 rating action, the RO granted service connection for degenerative joint disease of the right wrist, degenerative joint disease of the left wrist, degenerative joint disease of the bilateral hands and right foot, and degenerative joint disease of the right hip, and each disability was assigned an initial 10 percent rating, effective, June 27, 2007--the date VA received the Veteran's initial claim for compensation for these disabilities.  By this rating action, the RO also granted service connection for degenerative changes of the tarsometatarsal joint right foot, and an initial noncompensable rating was assigned, effective June 27 2007.  This represents a complete grant of the benefits originally sought. Thus, the Board does not have jurisdiction over these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal). 

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal is requested of the issues of entitlement to an increased rating for a thoracic spine disability, currently evaluated as 40 percent disabling, entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling, entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling, and entitlement to an increased rating for a right ankle disability, currently evaluated as 20 percent disabling. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the claim for an increased rating in excess of 40 percent for a thoracic spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

2.  The criteria for withdrawal of a Substantive Appeal regarding the claim for an increased rating in excess of 10 percent for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

3.  The criteria for withdrawal of a Substantive Appeal regarding the claim for an increased rating in excess of 10 percent for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 

4.  The criteria for withdrawal of a Substantive Appeal regarding the claim for an increased rating in excess of 20 percent for a right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In an April 2014 written statement to VA, the Veteran withdrew his claims of entitlement to increased ratings for his low back (40 percent disabling); left knee (10 percent disabling), right knee (10 percent disabling), and right ankle (20 percent disabling) disabilities.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in mid-April 2014).  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these claims. Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claims and they are dismissed.





ORDER

The issue of entitlement to an increased rating in excess of 40 percent for thoracic spine disability is dismissed. 

The issue of entitlement to an increased rating in excess of 10 percent for a left knee disability is dismissed. 

The issue of entitlement to an increased rating in excess of 10 percent for a right knee disability is dismissed. 

The issue of entitlement to an increased rating in excess of 20 percent for a right ankle disability is dismissed. 


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claim for basic eligibility for specially adaptive housing.  Specifically, to schedule the Veteran for an examination in order to address the specific criteria needed to establish entitlement to specially adapted housing. 

The Veteran is seeking specially adapted housing.  He contends that he should be awarded specially adaptive housing because his service-connected disabilities, primarily his service-connected restrictive lung disease with bronchitis and degenerative joint disease of the upper and lower extremities, render him unable to ambulate without the aid of a cane, walker and wheelchair.  (Transcript (T.) at pages (pgs.) 5, 6, 11, and 12)).  The Veteran maintains that because of the severe arthritis in his hands and wrists, he has difficulty holding his walker.  (Id. at page (pg.) 6)). 

The Veteran has been awarded service connection for the following disabilities:  (i) angina pectoris (100 percent); (ii) restrictive lung disease with bronchitis (100 percent); (iii) posttraumatic stress disorder (50 percent); (iv) thoracic spine disability (40 percent) (v) right ankle degenerative joint disease (DJD) (20 percent); (vi) left ankle disability (20 percent); (vii) left knee DJD (10 percent); (viii) right knee disability (10 percent); (ix) left wrist DJD (10 percent); (x) right wrist DJD (10 percent); (xi) bilateral hand and right foot DJD (10 percent); (xii) sinusitis (10 percent); degenerative changes tarsometatarsal joint right foot (noncompensably disabling); (xiii) cysts claimed as growths on the body (10 percent); (xiv) hemorrhoids (noncompensably disabling); appendectomy scar (noncompensably disabling; (xv )residuals of the left fifth digit with subluxation of the metacarpal phalangeal joint (noncompensably disabling); and, (xvi) degenerative changes of the tarsometatarsal joint of the right foot (noncompensably disabling). 

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2014); 38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2014). 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2014). 

If entitlement to specially adapted housing is not established, a Veteran can still qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809(a) (2014). 
The term "loss of use" of a hand or foot constitutes that condition where no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished "equally well by an amputation stump with prosthesis."  38 C.F.R. §§ 3.350(a)(2), 4.63 (2014). 

Examples which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more.  Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) (2014).

The record contains private and VA opinions that are supportive of and against the claim.  In support of the claim are several statements, authored by the Veteran's podiatrist, M. S. DPM.  Dr. M. S. maintained that the Veteran was non-ambulatory without the aid of a walker because of the severe arthritis in his ankles.  (See reports, authored by M. S., DPM, dated in March 2008 and October 2012).  

Evidence against the claim is a February 2010 VA field examination report.  The VA field examiner indicated that he had observed the Veteran ambulating unassisted and in the upright position while carrying three (3) to four (4) plastic bags over the course of several trips from his motor vehicle to his house by use of a wooden wheelchair ramp.  The VA field examiner noted that when he made contact with the Veteran, he was bent over, relied on his cane and made grimacing facial expressions. The Veteran also indicated that he needed to obtain his walker which was in the garage area.  The VA field examiner related that he had witnessed a motorized wheelchair in the garage area that appeared new and was completely encased in bubble wrap.  The VA field examiner also related that he had conducted interviews of individuals, such as the postmaster and transfer station attendants in the Veteran's local community, all of whom had witnessed the Veteran ambulating in and out of his motor vehicle without assistance.  These individuals reported that they had observed the Veteran using a cane beginning two (2) to three (3) months previously.  The VA field examiner recommended, after a review of Dr. M. S's favorable opinions, that the Veteran's rating for loss of use of his lower extremities should be reviewed.  The VA field examiner reasoned that while the Veteran might have suffered from some loss of use of the lower extremities, there was certainly reasonable doubt as to the exact extent of the loss of use and the point when the actual deterioration of needing assistance with ambulation had actually occurred.  (See February 2010 VA field examination report). 

Thus, in view of the VA field examiner's recommendation for additional review of the Veteran's loss of use of his lower extremities, the RO should schedule the Veteran for an examination in order to address the specific criteria needed to establish entitlement to specially adapted housing. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine his eligibility for specially adapted housing or a special adapted housing grant at a VA medical facility. 

The Veteran's electronic Veteran's Veterans Benefits Management System (VBMS) electronic claims file must also be made available to the examiner prior to the examination.  Any essential tests and studies, which are not already of record, should be accomplished. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) The loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  The VA examiner is advised that the Veteran has maintained that his service-connected restrictive lung disease with bronchitis and degenerative joint disease of the upper and lower extremities render him unable to ambulate without the aid of a cane, walker and wheelchair.  He has also argued that because of the severe degenerative joint disease of his hands and wrists, he is unable to grip his walker and cane. 

d) Loss or permanent loss of use of one or both feet. 

e) Ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to relevant range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed.  

f) The examiner must reconcile his or her opinion with the March 2008, March 2009 and October 2012 opinions of M. S., DPM and the February 2010 VA field examination report. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to provide an opinion without resorting to mere speculation, please ask the examiner to provide reasoning for such so as to avoid further remand for clarification.

2.  Readjudicate the Veteran's claim for basic eligibility for assistance in acquiring specially adaptive housing.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and after the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


